DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/27/2021 has considered by the examiner.
Response to Amendment
Receipt is acknowledged of applicant' s amendment filed 09/27/2021. Claims 1-11 have been cancelled by the applicant.  Claims 12-24 are pending and an action on merits follows.
Closest Prior Art
US 2016/0280994 A1 , US 20130285104 A1, JP2018-197355, JP 2005272486 (Examiner note: these references were found in the IDS submitted 09/27/2021) are considered the closest prior art to the invention as claimed. However they neither alone nor in combination disclose or suggest the limitations for which this application has been deemed allowable.

Allowable Subject Matter
Claims 12-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 12, the prior art of record fails to teach or suggest the combination of limitations set forth in claim 12; specifically, the prior art fails to teach or suggest a phosphor powder “wherein a light emission peak wavelength is equal to or more than 590 nm, wherein a volume-based 50) determined by a laser diffraction scattering method is equal to or more than 10 um and equal to or less than 20 um, and a diffuse reflectance with respect to light at a wavelength of 600 nm is equal to or more than 94% and equal to or less than 99%” in combination with other features of the present claimed invention.
Regarding claims 15-19, these claims are allowable for the reasons given for claim 12 and because of their dependency status on claim 12.
Regarding claim 13, the prior art of record fails to teach or suggest the combination of limitations set forth in claim 13; specifically, the prior art fails to teach or suggest a phosphor powder “wherein a volume-based median diameter (D50) determined by a laser diffraction scattering method is equal to or more than 10 um and equal to or less than 20 um, and a diffuse reflectance with respect to light at a wavelength of 600 nm is equal to or more than 94% and equal to or less than 99%” in combination with other features of the present claimed invention.
Regarding claims 14 and 20-24, these claims are allowable for the reasons given for claim 13 and because of their dependency status on claim 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACIE Y GREEN whose telephone number is (571)270-3104.  The examiner can normally be reached on Mon-Thursday, 1pm-10pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRACIE Y GREEN/
Primary Examiner, Art Unit 2879